ORDER
DeMASCIO, District Judge.
The United States having filed this appeal from the decision of the bankruptcy court 15 B.R. 185 in favor of the debtor, Thelma Woodson, finding her not liable pursuant to I.R.C. § 6672 for a one hundred percent penalty equal to the amount of unpaid withholding and social security taxes of T & T Industries, Inc. and T & T of Indiana, Inc.; and it appearing to the court that the finding of the bankruptcy court that the debtor was not a person required to collect, account for and pay over the taxes was clearly erroneous, the debtor at all relevant times had the power to see that the taxes in question were paid, e.g., Harrington v. United States, 504 F.2d 1306, 1312-3 (1st Cir.1974); Lawrence v. United States, 299 F.Supp. 187, 190-1 (N.D.Tex.1969); and it also appearing to the court that the finding of the bankruptcy judge that the debtor was not willful in her failure to collect, account for and pay over the taxes was clearly erroneous since after the debtor became aware that the taxes had not been paid, she paid other creditors in preference to the United States, e.g., Mazo v. United States, 591 F.2d 1151, 1154-5, 1156-7 (5th Cir.1979);
NOW, THEREFORE, IT IS ORDERED that the judgment of the bankruptcy court be and the same hereby is REVERSED, and this cause is hereby REMANDED to the bankruptcy court with directions to enter judgment in favor of the United States of America in the above-captioned case.